190 F.2d 36
89 U.S.App.D.C. 187
LICHTENWALTER,v.UNITED STATES.
No. 10679.
United States Court of Appeals District of Columbia Circuit.
Decided June 28, 1951.

John M. Webster, Washington, D.C., for appellant.
Joseph F. Goetten, Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty., and Joseph M. Howard and John C. Conliff, Jr., Asst. U.S. Attys., all of Washington, D.C., were on the brief, for appellee.
Before CLARK, PROCTOR, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted and sentenced upon an indictment for arson in the malicious burning of the building of another.  22 D.C. Code § 401 (1940).  Here, on appeal, he contends: (1) that the evidence was insufficient to support the verdict, and (2) that the court deprived him of the right, through counsel, to make an opening statement to the jury.  In our opinion neither point is well taken.


2
There was substantial evidence, including defendant's own admissions, to support the essential findings that the defendant did intentionally, and thus maliciously, set fire to and burn the building.  Therefore, the case was properly submitted to the jury and its verdict is conclusive.


3
As we view the incident concerning the opening statement, there was no denial of the right to make a statement, but rather a proper effort to limit counsel to an outline of proposed proof and to avoid an argumentative and detailed recital of anticipated testimony by the defendant.  Moreover, the defendant did testify briefly and no other evidence was offered in his behalf.  In such circumstances, interference by the court with the opening statement, had it been unwarranted, could not have prejudiced the defendant.


4
Affirmed.